DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 27-31, 33-35, and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2019/0198489) in view of Chen (US Pub. No. 2017/0162542).
Regarding claim 1, in FIGs. 1-4, Kim discloses an apparatus, comprising: a package substrate (100) for a multi-chip package (MCP); an IC component (200, 300, 310, paragraphs [0023] and [0026]) coupled to a surface of the package substrate (electrically and physically via intervening elements); and a 
Kim appears not to explicitly disclose that the legs are coupled to the surface of the package substrate with a sealant.
The art however well recognized sealant to be suitable for use as in coupling legs of a thermal assembly to a package substrate. See, for example, Chen, FIG. 1G, which shows a thermal assembly with legs (62) coupled to a package substrate (52) with a sealant (60, paragraph [0021]).
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have coupled the Kim disclosed legs to the surface of the package substrate with a sealant for its recognized suitability in coupling legs of a thermal assembly to a package substrate.
Regarding claim 2, in FIGs. 1-4, Kim discloses a thermally conductive region (540, paragraph [0032]) in an opening of the heat pipe.

Regarding claim 4, in FIGs. 1-4, Kim discloses a thermally insulative region (520, wick structure provides at least some thermal insulation) between the heat pipe and the thermally conductive region.
Regarding claim 8, in FIGs. 1-4, Kim discloses a plurality of IC components (200, 300, 310, paragraphs [0023] and [0026]) coupled to the package substrate.
Regarding claim 9, in FIGs. 1-4, Kim discloses that the plurality of IC components include at least one inner IC component (200) and a plurality of outer IC components (310, 320a, 320b, etc.), and the heat pipe extends at least partially over the outer IC components (vertically overlaps with 310, overlaps with 320a-d when viewed from a direction not perpendicular to 400).
Regarding claim 10, in FIGs. 1-4, Kim discloses that an opening of the heat pipe extends at least partially over the at least one inner IC component
Regarding claim 27, in FIGs. 1-4, Kim discloses a thermally conductive region (540) in an opening of the heat pipe, wherein the thermally conductive region is aligned (parallel with) with at least one outer edge of the at least one inner IC component.
Regarding claim 28, in FIGs. 1-4, Kim discloses that the thermally conductive region includes copper (paragraph [0042]).

Regarding claim 30, in FIGs. 1-4, Kim discloses that at least one of the outer IC components include high bandwidth memory (HBM) (paragraph [0025]).
Regarding claim 31, in FIGs. 1-4, Kim discloses that at least one inner IC component includes a central processing unit (CPU) or a graphics processing unit (GPU) (paragraph [0025]).
Regarding claim 33, in FIGs. 1-4, Kim discloses a thermally conductive region (540) in an opening of the heat pipe, wherein the thermally conductive region is aligned with (parallel with) at least one outer edge of the at least one inner IC component.
Regarding claim 34, in FIGs. 1-4, Kim discloses that the thermally conductive region includes copper (paragraph [0042]).
Regarding claim 35, in FIGs. 1-4, Kim discloses a thermally insulative region (520, wick structure provides at least some thermal insulation) between the heat pipe and the thermally conductive region.
Regarding claim 37, in FIGs. 1-4, Kim discloses that at least one of the outer IC components include high bandwidth memory (HBM) (paragraph [0025]).

Regarding claim 39, in FIGs. 1-4 and 12, Kim discloses an apparatus, comprising: a package substrate (100); an IC component (200, 300, 310, paragraphs [0023] and [0026]) coupled to a surface of the package substrate; and a lid coupled (electrically and physically via intervening elements) to the IC component and the package substrate, wherein the lid comprises: a top portion (510/512) parallel to the surface of the package substrate, the top portion coupled to the IC component (via TIM 550/552); a bottom portion (120) perpendicular to the surface of the package substrate, the bottom portion coupled to the package substrate; and a ring-shaped heat pipe (502, paragraph [0032], see FIG. 4) in the top portion, wherein the heat pipe includes: a channel configured for flow of a working fluid (paragraph [0036]); a thermally conductive outer envelope (510/512) surrounding the channel; and a wicking material (520, paragraph [0036]) between the channel and the outer envelope.
Kim appears not to explicitly disclose that the bottom portion is coupled to the package substrate with a sealant.
The art however well recognized sealant to be suitable for use as in coupling legs of a thermal assembly to a package substrate. See, for example, Chen, FIG. 1G, which shows a thermal assembly with legs (62) coupled to a package substrate (52) with a sealant (60, paragraph [0021]).

Regarding claim 40, in FIGs. 1-4 and 12, Kim discloses that the top portion comprises peripheral zone (zone containing 502) and a medial zone (zone containing 540), the peripheral zone comprising the heat pipe, and the medial zone comprising a thermally conductive region (540, paragraph [0032]).
Regarding claim 41, in FIGs. 1-4 and 12, Kim discloses that the peripheral zone and the medial zone are separated by a thermal insulator (520, wick structure provides at least some thermal insulation).
Regarding claim 42, in FIGs. 1-4 and 12, Kim discloses a heat sink having a base (610) and fins (620), the base being coupled to the top portion of the lid opposite to the IC component.
Regarding claim 43, in FIGs. 1-4 and 12, Kim discloses a plurality of IC components (at least 200 and 320d) coupled to the lid, between the top portion of the lid and the package substrate.

Allowable Subject Matter
Claims 26, 32, and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 8-10, and 26-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896